

Exhibit 10.6(xi)



CLEARWATER PAPER CORPORATION
RESTRICTED STOCK UNIT AGREEMENT
2008 STOCK INCENTIVE PLAN
THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is made and entered into
on the Grant Date specified in the attached Addendum to this Agreement, by and
between Clearwater Paper Corporation, a Delaware corporation (the
“Corporation”), and the Employee named in the attached Addendum (the
“Employee”).
W I T N E S S E T H:
WHEREAS, the Corporation maintains the Clearwater Paper Corporation 2008 Stock
Incentive Plan (the “Plan”), which is incorporated into and forms a part of this
Agreement, and the Employee has been selected to receive a grant of Restricted
Stock Units under Section 10 of the Plan;
NOW, THEREFORE, for valuable consideration, the parties agree as follows:
1.Definitions. In addition to the terms defined elsewhere in this Agreement, the
following terms used in this Agreement shall have the meanings set forth in this
Section 1. Capitalized terms not defined in this Agreement shall have the same
definitions as in the Plan.
(a)    “Addendum” means the attached Addendum.
(b)    “Cause” means the occurrence of any one or more of the following: (i) the
Employee’s conviction of any felony or any crime involving fraud, dishonesty or
moral turpitude; (ii) the Employee’s participation in a fraud or act of
dishonesty against the Corporation, its Subsidiaries or Affiliates or any
successor to the Corporation that results in material harm to the business of
the Corporation, its Subsidiaries or Affiliates or any successor to the
Corporation; (iii) the Employee’s intentional, material violation of any
contract between the Corporation, its Subsidiaries or Affiliates or any
successor to the Corporation and the Employee, or any statutory duty the
Employee owes the Corporation, its Affiliates or any successor to the
Corporation, in either case that the Employee does not correct within 30 days
after written notice thereof has been provided to the Employee, (iv) the
commission of an act by the Employee that could (either alone or with other
acts) be considered harassment or discrimination on the basis of gender, race,
age, religion, sexual orientation or other protected category; or (v) the
commission by the Employee of an alcohol or drug offense in violation of the
Corporation’s, or a Subsidiary’s or an Affiliate’s Substance Abuse Policy for
salaried employees.
(c)    “Disability” means a condition pursuant to which the Employee who is—
(i)    unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months; or
(ii)    by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Corporation.
(d)    “Double Trigger Event” means the Employee’s Service with the Corporation
or a Subsidiary or an Affiliate is involuntarily terminated without Cause or
voluntarily terminated for Good Reason within one month prior to or 24 months
following the effective date of a Change of Control.

1

--------------------------------------------------------------------------------



(e)    “Good Reason” means that one or more of the following are undertaken by
the Corporation, its Subsidiaries or Affiliates or any successor to the
Corporation without the Employee’s written consent: (i) the assignment to the
Employee of any duties or responsibilities that results in a material diminution
in the Employee’s position or function as in effect immediately prior to the
effective date of a Change of Control; provided, however, that a change in the
Employee’s title or reporting relationships shall not provide the basis for a
voluntary termination with Good Reason; (ii) a 10% or greater reduction, other
than in connection with an across-the-board reduction applicable to other
similarly situated employees , by the Corporation, its Subsidiaries or
Affiliates or any successor to the Corporation in the Employee’s base salary
and/or target bonus, and/or target long-term incentive opportunity, all as in
effect on the effective date of the Change of Control or as increased
thereafter; (iii) any failure by the Corporation, its Subsidiaries or Affiliates
or any successor to the Corporation to continue in effect (or substantially
replace in the aggregate) any material benefit plan or program in which the
Employee was participating immediately prior to the effective date of the Change
of Control (hereinafter referred to as “Benefit Plans”), or the taking of any
action by the Corporation, its Subsidiaries or Affiliates or any successor to
the Corporation that would adversely affect the Employee’s participation in or
reduce the Employee’s benefits under the Benefit Plan; provided, however, that
no voluntary termination of Service with Good Reason shall be deemed to have
occurred if the Corporation, its Subsidiaries or Affiliates or any successor to
the Corporation provide for the Employee’s participation in benefit plans and
programs that, taken as a whole, are comparable to the Benefit Plans; (iv) a
relocation of the Employee’s business office to a location more than 50 miles
from the location at which the Employee performs duties as of the effective date
of the Change of Control, except for required travel by the Employee on the
Corporation’s, its Subsidiaries’ or Affiliates’ or any successor to the
Corporation’s business; or (v) a material breach by the Corporation, its
Subsidiaries or Affiliates or any successor to the Corporation concerning the
terms and conditions of the Employee’s employment.
(f)    “Grant Date” means the effective date of the Award of the Restricted
Stock Units to the Employee, as specified in the Addendum.
(g)    “Retirement” means the Employee’s termination of Service on or after the
earlier of his or her (A) attainment of age 65 or (B) attainment of age 55 and
completion of 10 years of Service.
(h)    “Retirement Plan” means the Clearwater Paper Salaried Retirement Plan.
(i)    “Service” shall have the meaning given such term under the Plan, except
that as used in this Agreement the term “Service” shall be limited to employment
and shall exclude service performed as an Outside Director or as a Consultant.
(j)    “Vesting Period” means the period specified in the Addendum.
2.Award. Subject to the terms of this Agreement and the Addendum, the Employee
is hereby awarded a grant of Restricted Stock Units in the number set forth in
the attached Addendum (the “Award”). Except as otherwise set forth herein, the
number of Shares actually payable to the Employee is contingent on the
Employee’s continuous Service for the duration of the Vesting Period. This Award
has been granted pursuant to the Plan and is subject to all the terms and
provisions thereof, a copy of which is attached and the terms and conditions of
which are incorporated by reference into this Agreement.
3.Dividend Equivalents. During the Vesting Period, dividend equivalents shall be
converted into additional Restricted Stock Units based on the closing price of
the Stock on the New York Stock Exchange on the dividend payment date. Such
additional Restricted Stock Units shall vest or be forfeited in the same manner
as the underlying Restricted Stock Units to which they relate.
4.Settlement of Awards. Pursuant to Section 5 of this Agreement, the Corporation
shall deliver to the Employee one Share for each vested Restricted Stock Unit
included in the Award and, as applicable, one share for each vested Restricted
Stock Unit that corresponds to an accrued dividend equivalent. Any

2

--------------------------------------------------------------------------------



vested Restricted Stock Units payable to the Employee (including Shares payable
pursuant to Section 3 above) shall be paid solely in Shares. Any fractional
Share will be rounded to the closest whole Share.
5.Time of Payment. Except for Shares issuable pursuant to Section 8, the Shares
issuable for the vested Restricted Stock Units shall be delivered to the
Employee (or, in the case of the Employee’s death, to the Employee’s beneficiary
or representative) as soon as practicable after the end of the Vesting Period
(but in no event late than the 15th day of the third calendar month following
the date on which the Vesting Period ends). With respect to Shares issuable in
connection with Restricted Stock Units that become vested pursuant to Section 8,
such Shares shall be delivered to the Employee as soon as practicable after (but
no later than the 15th day of the third calendar month after) the date on which
the Double Trigger Event occurs; provided however, that if the Employee’s
Service with the Corporation, a Subsidiary or an Affiliate is involuntarily
terminated without Cause or voluntarily terminated for Good Reason on or prior
to the date of the Change of Control to which the Double Trigger Event relates,
then such Shares shall be delivered immediately prior to the consummation of
such Change of Control.
6.Retirement, Disability, or Death During the Vesting Period. If the Employee’s
Service with the Corporation or a Subsidiary or an Affiliate terminates during
the Vesting Period because of the Employee’s Retirement, due to his or her
Disability or due to his or her death, the Employee (or, in the case of the
Employee’s death, the Employee’s beneficiary or representative) will be entitled
to any already vested portion of the Restricted Stock Units plus the next
tranche of Restricted Stock Units scheduled to vest.
7.Termination of Service During the Vesting Period. If the Employee’s Service
terminates during the Vesting Period for any reason other than as described in
Section 6 or Section 8, the portion of unvested Restricted Stock Units granted
under this Agreement shall be terminated automatically as of the date of such
termination of Service.
8.Change of Control. If a Double Trigger Event occurs during the Vesting Period,
the Restricted Stock Units shall become immediately vested in full and payable
in accordance with Sections 4 and 5 above.
9.Available Shares. The Corporation agrees that it will at all times during the
term of this Agreement reserve and keep available sufficient authorized but
unissued or reacquired Shares to satisfy the requirements of this Agreement.
10.Applicable Taxes. In the event the Corporation determines that it is required
to withhold state or federal income taxes, Social Security taxes, or any other
applicable taxes as a result of the payment of the Shares, the Corporation will
satisfy such withholding requirements by withholding of Shares otherwise payable
upon the settlement of the Award, which Shares will have a Fair Market Value
(determined as of the date when taxes would otherwise be withheld in cash) not
in excess of the legally required minimum amount of tax withholding.
11.Relationship to Other Benefits. Restricted Stock Units shall not be taken
into account in determining any benefits under any pension, savings, disability,
severance, group insurance or any other pay-related plan of the Corporation or
its Subsidiaries or Affiliates.
12.Required Deferral. In the event that, as of the end of the Vesting Period,
the value of the Shares issuable for the vested Restricted Stock Units exceeds
the amount that would be deductible by the Corporation due to the application of
Section 162(m) of the Code, the payment of that portion of such Shares having a
value in excess of the amount deductible by the Corporation under Section 162(m)
of the Code shall be automatically deferred until the first calendar year in
which the Corporation reasonably anticipates that deduction of the payment will
not be barred by application of Section 162(m) of the Code. Any portion of such
Shares so deferred shall be credited with dividend equivalents which shall be
paid out as additional Shares at the same time as the underlying Shares with
respect to which the dividend equivalents are credited.

3

--------------------------------------------------------------------------------



13.Stockholder Rights. Neither the Employee nor the Employee’s beneficiary or
representative shall have any rights as a stockholder with respect to any Shares
subject to this Agreement until such Shares shall have been issued to the
Employee or the Employee’s beneficiary or representative.
14.Transfers, Assignments, Pledges. Except as otherwise provided in this
Agreement, the rights and privileges conferred by this Agreement shall not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and shall not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of the Award, or of any right or privilege
conferred by this Agreement, contrary to the provisions of this Section 14, or
upon any attempted sale under any execution, attachment or similar process upon
the rights and privileges conferred by this Agreement, the Award and the rights
and privileges conferred by this Agreement shall immediately become null and
void. However, this Section 14 shall not preclude: (i) an Employee from
designating a beneficiary to succeed, after the Employee’s death, to any rights
of the Employee or benefits distributable to the Employee under this Agreement
not distributed at the time of the Employee’s death; or (ii) a transfer of any
Award hereunder by will or the laws of descent or distribution. In that regard,
any such rights shall be exercisable by the Employee’s beneficiary, and such
benefits shall be distributed to the beneficiary, in accordance with the
provisions of this Agreement and the Plan. The beneficiary shall be the named
beneficiary or beneficiaries designated by the Employee in writing filed with
the Corporation in such form and at such time as the Corporation shall require.
If a deceased Employee has not designated a beneficiary, or if the designated
beneficiary does not survive the Employee, any benefits distributable to the
Employee shall be distributed to the legal representative of the estate of the
Employee. If a deceased Employee has designated a beneficiary and the designated
beneficiary survives the Employee but dies before the complete distribution of
benefits to the designated beneficiary under this Agreement, then any benefits
distributable to the designated beneficiary shall be distributed to the legal
representative of the estate of the designated beneficiary.
15.No Employment Rights. Nothing in this Agreement shall be construed as giving
the Employee the right to be retained as an employee or as impairing the rights
of the Corporation or a Subsidiary or an Affiliate to terminate his or her
employment at any time, with or without cause.
16.Prohibited Activities. Notwithstanding any provision in this Agreement to the
contrary, if the Employee, directly or indirectly, engages in any “Prohibited
Activity” (as defined below) without the Corporation’s prior written consent,
then any portion of this Award that remains outstanding as of the date of such
Prohibited Activity shall be immediately cancelled and forfeited. “Prohibited
Activity” means any of the following activities engaged in, directly or
indirectly, by the Employee during the time the Employee is employed by the
Corporation or any of its Affiliates (collectively, “Clearwater Paper”) or
during the Vesting Period, in each case as determined by the Committee in its
sole discretion:
(a)     The Employee engages in, whether as an owner, consultant, employee or
otherwise, activities competitive with that of Clearwater Paper in any state,
province or like geography where Clearwater Paper does business;
(b)     Other than on behalf of Clearwater Paper, the Employee solicits for
employment, offers or causes to be offered employment, either on a full-time,
part-time or consulting basis, to any person who is employed by Clearwater Paper
and with whom the Employee had regular contact during the course of his or her
employment by Clearwater Paper; or
(c)     The Employee breaches any of the Employee’s obligations under any
confidentiality or nondisclosure agreement with Clearwater Paper.
17.Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of this Agreement by the Committee and
any decision made by it with respect to this Agreement is final and binding.

4

--------------------------------------------------------------------------------



18.Interpretation/Applicable Law. This Agreement shall be interpreted and
construed in a manner consistent with the terms of the Plan and in accordance
with the laws of the State of Delaware (without regard to choice of law
principles). If there is any discrepancy between the terms and conditions of
this Agreement and the terms and conditions of the Plan, the terms and
conditions of the Plan shall control.
19.Term of the Agreement. The term of this Agreement shall end upon the earlier
of (i) the delivery of all of the Shares or other consideration to be issued in
exchange for the Restricted Stock Units (and accrued dividend equivalents)
subject to the Award granted to the Employee or (ii) upon the termination of the
Employee’s Service for any reason other than retirement under the Retirement
Plan, the Employee’s Disability or death or in connection with a Double Trigger
Event.
20.Compliance with Section 409A of the Code. The provisions of this Agreement
regarding the payments to be provided to the Employee are intended to comply
with Section 409A of the Code or an exemption therefrom, and any ambiguity in
any such provision shall be resolved in a manner that supports compliance with
Section 409A or an exemption therefrom. Without limiting the foregoing,
a.
The provisions of Sections 5 and 8 requiring payment after a Double Trigger
Event or otherwise upon an Employee’s termination of Service shall be construed
to require that the Employee “separate from service” with Clearwater and its
Affiliates within the meaning of Treasury Regulation Section 1.409A-1(h) as a
condition to the Employee receiving such payment.

b.
If the Employee is entitled to receive a payment subject to Section 409A of the
Code after a Double Trigger Event or otherwise upon a termination of Service,
and the Corporation determines in good faith that the Employee is a “specified
employee” as defined in Section 409A as of the date his Service terminates, then
such payment shall be deferred and paid 6 months and 1 day following the date of
the Employee’s termination of Service (or if earlier, payment shall be made
within 60 days after the date of the Employee’s death).

c.
Any deferrals of payment required under Section 12 are intended to comply with
Section 409A of the Code.

[remainder of page intentionally left blank]

5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each party has or has caused this Agreement to be executed
as of the respective date set forth below.


CORPORATION:


Clearwater Paper Corporation,
a Delaware corporation


By:                            
Name:                            
Title:                            
Date:                            




EMPLOYEE:


                                                    
                        


Date:                            

6